                                                                             JS-6
1

2                                                                            9/16/2019

3                                                                             CW

4

5

6

7                                      UNITED STATES DISTRICT COURT

8                                 CENTRAL DISTRICT OF CALIFORNIA

9

10   RICHARD WASHINGTON,                         )   Case No. CV 18-1770 FMO (AFMx)
                                                 )
11                        Plaintiff,             )
                                                 )
12                   v.                          )   JUDGMENT
                                                 )
13   RITTER, LIEN SALES, INC., et al.,           )
                                                 )
14                        Defendants.            )
                                                 )
15

16         Pursuant to the Court’s Order Re: Cross-Motions for Summary Judgment, IT IS

17   ADJUDGED that the above-captioned action is dismissed with prejudice as to the FDCPA claim,

18   and dismissed without prejudice as to the remaining state-law claims and declaratory relief

19   counterclaim.

20   Dated this 16th day of September, 2019.

21

22                                                                    /s/
                                                               Fernando M. Olguin
23                                                          United States District Judge

24

25

26

27

28
